—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered May 28, 1999, convicting defendant, after a jury trial, of offering a false instrument for filing in the first degree, filing a false return for personal income and earnings tax and petit larceny, *241and sentencing her to concurrent terms of 5 years probation and a conditional discharge, together with 200 hours of community service and payment of a fine and restitution, unanimously affirmed.
By failing to object, by making general objections, or by failing to request any further relief after objections were sustained, defendant failed to preserve her contentions regarding the prosecutor’s questions during cross-examination and comments on summation (People v Feliciano, 235 AD2d 207, lv denied 89 NY2d 1092), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the prosecutor’s questions and remarks were responsive to defendant’s direct testimony and defense counsel’s summation comments (People v Overlee, 236 AD2d 133, 142, lv denied 91 NY2d 976).
The court’s main charge, viewed as a whole, conveyed the appropriate legal standards with respect to the elements of the crimes (see, People v Coleman, 70 NY2d 817). The court’s instruction on the effect of mistake of law on liability (Penal Law § 15.20 [2]) was warranted by matters contained in defendant’s testimony and summation. We note that the remaining portions of the charge challenged by defendant on appeal conveyed essentially the same information contained in defendant’s requests to charge (cf., People v Chesler, 50 NY2d 203, 210). Defendant’s challenge to the court’s supplemental charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s response was meaningful. Concur — Sullivan, P. J., Rosenberger, Williams, Mazzarelli and Friedman, JJ.